Opinion by
Cole, J.
In accordance with stipulation of counsel that the merchandise is the same in all material respects as the sensitizing preparations and developer for photoprint paper passed upon in Ozalid Corporation v. United States (T. D. 48969), and further that the merchandise is a mixture as provided for in subsection (a) (4) of paragraph 27, consisting in whole or in part of products enumerated under said paragraph 27, it was held dutiable at 40 percent ad valorem and 7 cents per pound under paragraph 27 as claimed.